DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures are just not very clear and appear to be scanned in versions of an original document, which makes many of the figures difficult to see details clearly, such as details or even item numbers, such as in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Chinese Document Number CN 104897525A; hereinafter referred to as Zhao), and further in view of McCauley (U.S. Patent Application Publication Number 2010/0077838). Zhao discloses a test system and method for the diffusion coefficient and isothermal adsorption/desorption curve of shale gas. The test system includes: a core holder, the to-be-tested core contained at the center of which separates two ends into two gas diffusion chambers; a confining pressure component, which is connected to the core holder to load confining pressure to the core to replace the formation pressure; two gas containers loaded with different gases to inflate the gas diffusion chambers at two ends of the core holder respectively; a pressure balancer, which is connected to the core holder to balance the pressure of the two gas diffusion chambers; a constant temperature box, which is used for keeping the temperature of the core holder, the gas containers and the pressure balancer constant; and an acquisition and test component, which is used for collecting the gas at both ends of the core at different time so as to test the diffusion coefficient and collecting the pressure at different time to obtain the isothermal adsorption/desorption data curve. The test system saves the equipment cost (Please see the abstract). McCauley discloses a method for determining a .
With respect to claim 1, Zhao discloses the bulk of the claimed invention, as shown best in figures 1 and 2, namely, a new experimental device for measuring a diffusion coefficient of natural gas, comprising a gas chromatograph (9), a first measurement valve, a second measurement valve (valves 23 and 24), a differential pressure sensor (11), a first sample chamber (4), a second sample chamber (5), a first pressure gauge (12), a second pressure gauge (13), a core holder (6), a first sampling valve (21), a second sampling valve (22), a confining pressure pump(10), a valve (15), a piston-type intermediate container (7), a high-precision constant speed constant-pressure pump (10), a vacuum pump (1), a first multiport valve (16), a second multiport valve (19), a first gas source cylinder (2), a second gas source cylinder (3), wherein the gas chromatograph is connected to both the first measurement valve and the second measurement valve; the other ends of the first measurement valve and the second 
With respect to claim 4, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein a pipeline is externally connected between the sample chamber and the core holder to connect to a pressure regulating system is shown in Figure 1 of Zhao.
With respect to claim 5, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein the pressure-sensitive alarm device comprises a pressure sensor and a single-chip microcomputer; the sensor converts a pressure signal into an electrical signal and sends the electrical signal to the single-chip microcomputer; and the single-chip microcomputer can directly communicate with a Global System for Mobile Communications (GSM) module to send preset alarm information to a mobile device of an experimenter is contemplated in McCauley as McCauley specifically discloses that the alarm may comprise a text alert, an e-mail or another similar message being sent to the user either via the user interface of the gas chromatograph system, or via a wireless communication channel or the internet. 
With respect to claim 6, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein a pressure regulating system comprises one piston-type intermediate container and one high-precision constant-speed constant-pressure pump is illustrated in Figure 1 of Zhao as the pressure balancer and confining pump would meet these requirements.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of McCauley as applied to claim 1 above, and further in view of Chen et al. (Chinese Patent Document Number CN106226216; hereinafter referred to as Chen). Chen discloses that the clamper has a rock core sample (15) stored in a clamper cylinder (2). A right piston (7) is fixed with a porous gasket (3). A right choke plug (6) is covered with a rubber sleeve (4). A left end cover (1) and a right end cover (5) are covered on a pressure chamber (8). A lower side part of the clamper cylinder is formed with a confining fluid entrance (14). An upper side part of the clamper cylinder is formed with a confining fluid outlet (13). The right choke plug is formed with an experimental fluid entrance (11). The left end cover is formed with an experimental fluid outlet (12) (Please see the abstract).
With respect to claim 2 the specifics of the core holder as claimed are not disclosed.  However, Chen illustrates a core holder according to claim 1, wherein a rubber sleeve (4) is disposed on a gasket (3) of a plug at one end of the core holder is contemplated as good sealing means for the system and thus using a core holder arrangement such as disclosed in Chen as the coreholder such as in the system of Zhao would be an obvious type of sealing means to one of ordinary skill in the art at the time of the invention. 
With respect to claim 3, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein the rubber sleeve on the core holder can be directly used to load a core, and can meet both confining pressure loading and heating requirements during an experiment is disclosed in Chen as the sleeve is disclosed to measure compressive fatigue properties of core samples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



March 25, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861